IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-94,158-01


                          EX PARTE CHARLES GARTON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 18F0532-102-A IN THE 102ND DISTRICT COURT
                             FROM BOWIE COUNTY


        Per curiam. SLAUGHTER , J., filed a concurring opinion.

                                             OPINION

        Applicant was convicted of two counts of aggravated sexual assault of a child and sentenced

to eighty years’ imprisonment. He filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that he was denied his right to an appeal because counsel failed to timely

file a notice of appeal. Based on the record, the trial court has found that counsel failed to timely file

a notice of appeal.

        Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction
                                                                                                    2

in cause number 18F0532-102- from the 102nd District Court of Bowie County. Within ten days

from the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him on direct appeal. Should Applicant decide to appeal, he must file a written notice

of appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 2, 2022
Do not publish